 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 1 of 17 PageID: 1




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


YAIDELI ENRIQUEZ PEREZ, on behalf of                     Civil Case Number: _____________
herself and all others similarly situated,

                      Plaintiff(s),                                CIVIL ACTION

                                                       CLASS ACTION COMPLAINT AND
                    -against-                            DEMAND FOR JURY TRIAL

CENTRAL PORTFOLIO CONTROL, INC.; JH
LIQUIDATING TRUST I,

                      Defendant(s).


                         LOCAL CIVIL RULE 10.1 STATEMENT

       1.     The mailing addresses of the parties to this action are:

              YAIDELI ENRIQUEZ PEREZ
              936 Emma Street, Floor 2
              Elizabeth, New Jersey 07201

              CENTRAL PORTFOLIO CONTROL, INC.
              10249 Yellow Circle Drive, Suite 200
              Minnetonka, Minnesota 55343

              JH LIQUIDATING TRUST I
              225 W. Station Square Drive, 4th Floor
              Pittsburgh, Pennsylvania 15219


                                PRELIMINARY STATEMENT

       2.     Plaintiff on behalf of herself and all others similarly situated (“Plaintiff”), by and

through her attorneys, alleges that Defendants, CENTRAL PORTFOLIO CONTROL, INC.

(“CENTRAL PORTFOLIO”); JH LIQUIDATING TRUST I (“JH LIQUIDATING TRUST”)

and JOHN DOES 1-25 their employees, agents and successors (collectively “Defendants”)



                                          Page 1 of 16
 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 2 of 17 PageID: 2




violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”),

which prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

        6.       Plaintiff is a natural person, a resident of Union County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       CENTRAL PORTFOLIO maintains a location at 10249 Yellow Circle Drive,

Suite 200, Minnetonka, Minnesota 55343.

        8.       JH LIQUIDATING TRUST maintains a location at 225 W. Station Square Drive,

4th Floor, Pittsburgh, Pennsylvania 15219.

        9.       CENTRAL PORTFOLIO uses the instrumentalities of interstate commerce or the

mails to engage in the principal business of collecting debt and/or to regularly engage in the

collection or attempt to collect debt asserted to be due or owed to another.

        10.      JH LIQUIDATING TRUST uses the instrumentalities of interstate commerce or

the mails to engage in the principal business of collecting debt.



                                             Page 2 of 16
 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 3 of 17 PageID: 3




       11.     CENTRAL PORTFOLIO is a “Debt Collector” as that term is defined by 15

U.S.C. § 1692(a)(6).

       12.     JH LIQUIDATING TRUST is a “Debt Collector” as that term is defined by 15

U.S.C. § 1692(a)(6).

       13.     John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                              CLASS ACTION ALLEGATIONS

       14.     Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of herself and all New Jersey consumers and their successors in interest (the

“Class”), who Defendants collected or attempted to collect a debt from, in violation of the

FDCPA, as described in this Complaint.




       15.     This Action is properly maintained as a class action. The Classes are initially

defined as:

                   CLASS A - All New Jersey consumers who CENTRAL
                   PORTFOLIO collected or attempted to collect a debt from,
                   which was owned by JH LIQUIDATING TRUST I OR JH
                   LIQUIDATING TRUST (“JH LIQUIDATING TRUST”).

                   The class definitions may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this Action.

                                           Page 3 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 4 of 17 PageID: 4




    16.   The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

          class action:

             a. Numerosity: The Class is so numerous that joinder of all members is

                 impracticable because there are hundreds and/or thousands of persons in

                 New Jersey who Defendant(s) collected or attempted to collect a debt

                 from, which violates specific provisions of the FDCPA.

             b. Commonality: There are questions of law and fact common to the class

                 members which predominate over questions affecting any individual Class

                 member.       These common questions of law and fact include, without

                 limitation:

                 i.       Whether the Defendants violated various provisions of the FDCPA

                          as set forth herein:

                 ii.      Whether Plaintiff and the Class have been injured by the

                          Defendants' conduct;

                 iii.     Whether Plaintiff and the Class have sustained damages and are

                          entitled to restitution as a result of Defendants' wrongdoing and if

                          so, what is the proper measure and appropriate statutory formula to

                          be applied in determining such damages and restitution; and

                 iv.      Whether Plaintiff and the Class are entitled to declaratory relief.

             c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                 the same operative facts and are based on the same legal theories.

             d. Adequacy of Representation: Plaintiff has no interest adverse or

                 antagonistic to the interest of the other members of the Class. Plaintiff will



                                       Page 4 of 16
 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 5 of 17 PageID: 5




                       fairly and adequately protect the interest of the Class and has retained

                       experienced and competent attorneys to represent the Class.

        17.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        18.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

        19.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                    STATEMENT OF FACTS

        20.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

        21.     At some time prior to July 2, 2021, Plaintiff allegedly incurred a financial

obligation to COMENITY BANK (“COMENITY”).

        22.     The COMENITY obligation arose out of a transaction, in which money, property,

insurance or services, which are the subject of the transaction, are primarily for personal, family

or household purposes.




                                            Page 5 of 16
 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 6 of 17 PageID: 6




       23.      Plaintiff incurred the COMENITY obligation by obtaining goods and services

which were primarily for personal, family and household purposes.

       24.      The COMENITY obligation did not arise out of a transaction that was for non-

personal use.

       25.      The COMENITY obligation did not arise out of a transaction that was for

business use.

       26.      The COMENITY obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       27.      COMENITY is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       28.      At some time prior to July 2, 2021, the COMENITY obligation was allegedly

purchased by and/or sold to JH LIQUIDATING TRUST.

       29.      At the time the COMENITY obligation was allegedly purchased by and/or sold to

JH LIQUIDATING TRUST, the obligation was in default.

       30.      The principal purpose of JH LIQUIDATING TRUST is the collection of debts

which are in default at the time it purchases the debts.

       31.      JH LIQUIDATING TRUST did not obtain a license from the New Jersey

Department of Banking and Insurance prior to making attempts to collect the obligation as

required by law. See Veras v. LVNV Funding, LLC, 2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar.

17, 2014); Lopez v. Law Offices of Faloni & Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J.

Sept. 14, 2016); Latteri v. Mayer, 2018 U.S. Dist. LEXIS 85926 (D.N.J. May 22, 2018); and

New Century Fin. v. Trewin, 2018 N.J. Super. Unpub. LEXIS 1688 (May 24, 2018).

       32.      On or before July 2, 2021, JH LIQUIDATING TRUST, directly or through an

agent, referred the COMENITY obligation to CENTRAL PORTFOLIO for the purpose of

collections.



                                            Page 6 of 16
 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 7 of 17 PageID: 7




        33.     At the time the COMENITY obligation was referred to CENTRAL PORTFOLIO

the COMENITY obligation was past due.

        34.     At the time the COMENITY obligation was referred to CENTRAL PORTFOLIO,

the COMENITY obligation was in default.

        35.     In an attempt to collect on the COMENITY obligation, Defendants caused to be

delivered to Plaintiff a communication dated July 2, 2021, which was addressed to Plaintiff. A

copy of said communication is annexed hereto as Exhibit A, which is fully incorporated herein

by reference.

        36.     JH LIQUIDATING TRUST did not obtain a license from the New Jersey

Department of Banking and Insurance prior to authorizing and/or causing CENTRAL

PORTFOLIO to send its July 2, 2021 communication as required by law. See Veras v. LVNV

Funding, LLC, 2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar. 17, 2014); Lopez v. Law Offices of

Faloni & Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J. Sept. 14, 2016); Latteri v. Mayer,

2018 U.S. Dist. LEXIS 85926; and New Century Fin. v. Trewin, 2018 N.J. Super. Unpub. LEXIS

1688.

        37.     The July 2, 2021 communication was sent to Plaintiff in connection with the

collection of the COMENITY obligation.

        38.     The July 2, 2021 communication is a “communication” as defined by 15 U.S.C. §

1692a(2).

        39.     Upon receipt, Plaintiff read the July 2, 2021 communication.

        40.     The July 2, 2021 communication provides the following information regarding

the balance claimed due on the COMENITY obligation:

        Account Balance: $1,204.33



                                           Page 7 of 16
 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 8 of 17 PageID: 8




          41.   The July 2, 2021 communication did not itemize or breakdown the amount of the

debt by principal, interest, fees and other charges.

          42.   The outstanding balance claimed to be due by Defendants on the COMENITY

obligation as of July 2, 2021, included an amount for interest, fees and/or other charges.

          43.   The July 2, 2021 communication did not inform Plaintiff that the amount of the

debt included an amount for interest, costs and/or fees.

          44.   At all times relevant herein, JH LIQUIDATING TRUST derived income from

sources within New Jersey.

          45.   At all times relevant herein, JH LIQUIDATING TRUST transacted business in

New Jersey.

          46.   JH LIQUIDATING TRUST is a consumer lender as defined at N.J.S.A. 17:11C-2

et seq.

          47.   JH LIQUIDATING TRUST is in the business of buying, discounting or endorsing

notes, or of furnishing, or procuring guarantee or security for compensation in amount of

$50,000 or less.

          48.   JH LIQUIDATING TRUST is a sales finance company as defined at N.J.S.A.

17:11C-2 and N.J.S.A. 17:16C-1 et seq.

          49.   The COMENITY obligation is an open end loan as defined at N.J.S.A. 17:11C-2

and/or retail charge account as defined at N.J.S.A. 17:16C-1 et seq.

          50.   Alternatively, the COMENITY obligation is a consumer loan as defined at

N.J.S.A. 17:11C-2.

          51.   JH LIQUIDATING TRUST engages in the consumer loan business as defined at

N.J.S.A. 17:11C-2.



                                            Page 8 of 16
 Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 9 of 17 PageID: 9




       52.     JH LIQUIDATING TRUST engages in the business of purchasing defaulted

consumer notes, defaulted consumer loans and/or defaulted retail charge accounts.

       53.     At all times relevant to this matter, JH LIQUIDATING TRUST did not obtain a

license under authority of the New Jersey Consumer Finance Licensing Act.

       54.     At all times relevant to this matter, JH LIQUIDATING TRUST did not obtain a

license issued by the New Jersey Department of Banking and Insurance.

       55.     At all times relevant to this matter, JH LIQUIDATING TRUST did not obtain a

license under authority of the New Jersey Consumer Finance Licensing Act authorizing it to

make consumer loans, or to buy, discount or endorse notes (loans), or to receive interest.

       56.     At no time was CENTRAL PORTFOLIO authorized to collect the COMENITY

obligation.

       57.     At no time was JH LIQUIDATING TRUST authorized to collect the

COMENITY obligation.

       58.     As JH LIQUIDATING TRUST did not obtain the appropriate license under the

New Jersey Consumer Finance Licensing Act during the time relevant to this matter, it was

prohibited from attempting to collect on the COMENITY obligation.

       59.     As JH LIQUIDATING TRUST did not obtain the appropriate license issued by

the New Jersey Department of Banking and Insurance at all relevant to this matter, it was

prohibited from attempting to collect on the COMENITY obligation.

       60.     As JH LIQUIDATING TRUST did not obtain the appropriate license under the

New Jersey Consumer Finance Licensing Act at all times prior to July 2, 2021, CENTRAL

PORTFOLIO was prohibited from attempting to collect on the COMENITY obligation.




                                           Page 9 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 10 of 17 PageID: 10




       61.    As JH LIQUIDATING TRUST did not obtain the appropriate license issued by

the New Jersey Department of Banking and Insurance at all times prior to July 2, 2021,

CENTRAL PORTFOLIO was prohibited from attempting to collect on the COMENITY, N.A.

obligation.

       62.    CENTRAL PORTFOLIO knew or should have known that its actions violated the

FDCPA.

       63.    JH LIQUIDATING TRUST knew or should have known that its actions violated

the FDCPA.

       64.    Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review their actions

to ensure compliance with the law.

                        POLICIES AND PRACTICES COMPLAINED OF

       65.    It is Defendants' policy and practice to collect or attempt to collect debts, which

violate the FDCPA, by inter alia:

              (a)     Using false, deceptive or misleading representations or means in
                      connection with the collection of a debt; and

              (b)     Threatening to take any action that cannot legally be taken or that is not
                      intended to be taken;

              (c)     Using unfair or unconscionable means to collect or attempt to collect any
                      debt

              (d)     Making a false representation of the character or amount of the debt;

              (e)     Failing to effectively convey the amount of the debt.

       66.    Defendants have made collection attempts against at least 50 natural persons in

the state of New Jersey within one year of this Complaint on behalf of JH LIQUIDATING

TRUST.

                                         Page 10 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 11 of 17 PageID: 11




                                                COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        67.      Plaintiff, on behalf of herself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        68.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        69.      Defendant’s communication would cause the least sophisticated consumer to be

confused about his or her rights.

        70.      Defendant’s communication would mislead the least sophisticated consumer to

believe that Defendants could legally attempt to collect the debt.

        71.      Defendant’s communication would cause the least sophisticated consumer to be

confused as to whether the balance could and/or would increase.

        72.      Defendant’s communication would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for interest.

        73.      Defendant’s communication would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for costs and/or fees.

        74.      Defendant’s communication would cause the least sophisticated consumer to

believe that Defendants had the legal ability to attempt to collect the debt and that JH

LIQUIDATING TRUST had acquired the appropriate licenses or had otherwise complied with

New Jersey regulations.

        75.      A violation of New Jersey laws, despite no private cause of action, can form the

basis of a violation of the FDCPA. See Chulsky v. Hudson Law Offices, P.C., 777 F.Supp.2d 823

(D.N.J. 2011).

                                               Page 11 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 12 of 17 PageID: 12




       76.     Defendants’ attempt to collect the alleged debt without first obtaining the

license(s) and/or registrations necessary under New Jersey law violated various provisions of the

FDCPA including but not limited to:          15 U.S.C. § 1692e; § 1692e(2)(A); § 1692e(5); §

1692e(10); and § 1692f et seq.

       77.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with their attempts to collect

debts from Plaintiff and others similarly situated.

       78.     Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their

communications to Plaintiff and others similarly situated.

       79.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely implying that

they had the right or legal authority to collect debts from Plaintiff and others similarly situated.

       80.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by not disclosing that the

amount allegedly due on the COMENITY obligation included an amount for interest and an

amount for costs and/or fees.

       81.     15 U.S.C. § 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

false representation of the character, amount or legal status of a debt.

       82.     Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of

the character, amount or legal status of a debt.

       83.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

charging or collecting interest under the New Jersey Consumer Finance Licensing Act.

       84.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

collecting on the COMENITY obligation because they failed to comply with the New Jersey

Consumer Finance Licensing Act.



                                            Page 12 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 13 of 17 PageID: 13




       85.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were not registered

with or authorized to do business in New Jersey.

       86.     15 U.S.C. § 1692e(5) of the FDCPA prohibits a debt collector from threatening to

take any action that cannot legally be taken or that is not intended to be taken.

       87.     Defendants violated 15 U.S.C. § 1692e(5) by attempting to collect the alleged

debt without first obtaining the license(s) and/or registration(s) necessary under New Jersey law.

       88.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       89.     Defendants violated 15 U.S.C. § 1692e(10) by attempting to collect the alleged

debt without first obtaining the license(s) necessary under New Jersey law.

       90.     Defendants violated 15 U.S.C. § 1692f et seq. of the FDCPA by attempting to

collect interest, which it is not authorized or permitted by law to charge or collect.

       91.     Defendants’ conduct as described herein violated 15 U.S.C. § 1692g et seq.

       92.     Defendants violated 15 U.S.C. § 1692g et seq. by failing to effectively convey the

amount of the debt.

       93.     Defendants should be disgorged of all money collected from members of the class

during the relevant period as ill-gotten gains.

       94.     Defendant JH LIQUIDATING TRUST is vicariously liable for any violations of

the FDCPA that CENTRAL PORTFOLIO committed as described herein. See Fox v. Citicorp

Credit Services, Inc., 15 F.3d 1507 (9th Cir. 1994); Pollice v. National Tax Funding, L.P., 225

F.3d 379 (3d Cir. 2000).

       95.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.



                                           Page 13 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 14 of 17 PageID: 14




       96.     Plaintiff and others similarly situated have a right to be free from abusive debt

collection practices by debt collectors.

       97.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       98.     Plaintiff and others similarly situated were sent communications, which could

have affected their decision-making with regard to the debt.

       99.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       100.    Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and her attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages, including but not limited

to a disgorgement of all money collected during the relevant period;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.




                                           Page 14 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 15 of 17 PageID: 15




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: August 8, 2021                                        Respectfully submitted,

                                              By:     s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff



                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: August 8, 2021
                                                      s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                            Page 15 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 16 of 17 PageID: 16




            EXHIBIT

                                 A

                                Page 16 of 16
Case 2:21-cv-14891-ES-AME Document 1 Filed 08/08/21 Page 17 of 17 PageID: 17
